Macquarie Small & Mid Cap Conference June 16, 2010 Exhibit 99.1 CNO Financial Group 2 Forward-looking statements Cautionary Statement Regarding Forward-Looking Statements. Our statements, trend analyses and other information contained in these materials relative to markets for CNO Financial Group’s products and trends in CNO Financial Group’s operations or financial results, as well as other statements, contain forward-looking statements within the meaning of the federal securities laws and the Private
